DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant Office Action is in response to communication filed on 2/16/2022.
Claims 1-20 are pending. Claims 1, 8 and 15 are the base independent claims.

Response to Arguments/Amendment
Regarding claim 1, Applicant files arguments: see page 7, citing “it has been held that the teachings of the references are not sufficient to render the claims prima facie obvious if the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified…Applicant respectfully submits that modifying the teachings of Soo with that of Marsh would render the teachings of Soo unsatisfactory for its intended purpose, i.e. measuring the amount of noise by muting voice…”
--In response, the arguments have been fully considered but they are not persuasive.  Examiner respectfully clarifies that, in Soo, measuring the amount of noise by muting voice is one embodiment to detect a faulty connection.  More importantly, Soo discloses a method to repair the faulty connection after the detection (Soo, par 21 & par 24).  Therefore, the operation principle is to select a second port upon detection of a faulty connection that relies on the usage of a first port or redirect the connection usage of a first port to a second port upon detection of the faulty connection (Soo, fig. 3A & par 30).  Moreover, the claimed limitation is to detect “a loss in receiving content data” and it’s intended purpose is to detect a faulty connection, such that a second port can be selected “upon the detection of the loss that meets or exceeds a loss threshold.”  Soo does not disclose detecting loss in receiving content data, but such detecting method of a faulty connection is taught by Marsh.  In view of Marsh, the network transmission quality can be measured by lost, missing or delayed packets that are exceeding a threshold, and then the subsequent packets can be routed over a different pathway (Marsh, col. 2, lines 15-20), therefore it is understood, the combination can improve data transfer by repairing the voice transmission quality (Marsh, col. 4, lines 55-60).
Additionally, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Soo et al (US 2011/0280387) in view of Marsh et al (US 7,209,447) in view of Chou (US 2012/0027008).
Regarding claims 1, 8 and 15, Soo discloses a method for improving Voice over Internet Protocol (VoIP) call quality, the method comprising:
detecting, at a first computing device (fig. 1; e.g. conference system 12), a noise level (fig. 3 & par 30; e.g. detecting by noise detection device) in receiving content data during a first media exchange (par 29-30; e.g. noise 23 is detected in receiving data communication for the participant’s call over server line), wherein the first media exchange uses a first port (fig. 1; the server line uses a port 22);
selecting, by the first computing device, a second port (par 30; e.g. the participant’s call is redirected to a different port) upon the detection meets or exceeds a threshold (par 30; e.g. if the noise level is greater than a first threshold);
sending a port change notification (par 30; e.g. alert is issued indicating the port is inoperable);
initiating a second media exchange using the second port, wherein the second port is different from the first port (par 30; e.g. the participant’s call is being routed to a different port, thus over different server line).
Although Soo discloses routing content data using a different port upon detecting the noise, Soo does not explicitly disclose:
detecting a loss that meets or exceeds a loss threshold (emphasis added).
However, Marsh discloses:
detecting a loss that meets or exceeds a loss threshold (col. 4, lines 30-35; e.g. determine missing packet per unit time becomes excessive; also see lines 55-60).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Marsh with the electronic system of Soo. One is motivated as such to indicate voice transmission quality is degrading (Marsh, col. 4, lines 55-60).
The combination does not explicitly disclose:
sending the notification featuring a port number of the second port to a second computing device.
However, Chou discloses:
sending the notification featuring a port number of the second port to a second computing device (par 88; e.g. during the set-up of the VoIP connection, the assigned port number is transmitted to the voice switch 585 and both gateways, hence notifying a port number being selected).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Chou with the electronic system of Soo and Marsh. One is motivated as such to forward traffic correctly with the corresponding port number (Chou, par 88).
The combination of Soo, Marsh and Chou also disclose a system for performing the method of claim 1, further comprising: a processor, a memory and computer-readable medium (Soo, fig. 4; e.g. processing device, memory and machine readable medium).

Regarding claim 2, 9 or 16, Soo discloses:
sending a first media exchange termination notification and terminating the first media exchange (par 30; e.g. define the port as out-of-operation, hence termination).

Regarding claim 3, 10 or 17, Chou discloses:
initiating a first Session Initiation Protocol (SIP) signaling session to initiate the first media exchange; and initiating a second SIP signaling session (par 48; e.g. interface networks implementing different SIP protocol; hence obviously initiate SIP in connection set up).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Chou with the electronic system of Soo and Marsh. One is motivated as such to forward traffic correctly (Chou, par 88).

Regarding claim 4, 11 or 18, Marsh discloses:
detecting the loss in receiving content data comprises detecting a packet loss (col. 4, lines 30-35; e.g. determine missing packet per unit time becomes excessive).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Marsh with the electronic system of Soo. One is motivated as such to improve data transfer by repairing the voice transmission quality (Marsh, col. 4, lines 55-60).

Regarding claim 5, 12 or 19, Marsh discloses:
wherein detecting the packet loss comprises detecting the packet loss within a predetermined time window (col. 4, lines 30-35; e.g. determine missing packet per unit time becomes excessive).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Marsh with the electronic system of Soo. One is motivated as such to improve data transfer by repairing the voice transmission quality (Marsh, col. 4, lines 55-60).

Regarding claim 6, 14 or 20, Chou discloses: 
wherein selecting the second port comprises randomly selecting the port number from a set range of port numbers (par 20; e.g. dynamic allocation of ranges of ports).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Chou with the electronic system of Soo and Marsh. One is motivated as such to forward traffic correctly (Chou, par 88).

Regarding claim 7 or 14, Chou discloses:
wherein the first media exchange and the second media exchange comprise an exchange of Real-time Transport Protocol (RTP) packets (par 51; e.g. RTP packets).
In view of the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of communication protocol configured for the electronic system of Chou with the electronic system of Soo and Marsh. One is motivated as such to forward traffic correctly (Chou, par 88).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOTANG WANG whose telephone number is (571)272-4023. The examiner can normally be reached 10:00-18:00 ET (M, W, TH & alternate F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA M MOMPER can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOTANG WANG/Primary Examiner, Art Unit 3619